Citation Nr: 0628212	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed 
as respiratory condition.

2.  Entitlement to service connection for right lung 
granuloma.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to medication for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from November 1990 to June 
1991 with service from January 1991 to May 1991 in Southwest 
Asia.    

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2005 Board Remand.  This matter was 
originally on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with chronic sinusitis; 
however, sinusitis clearly and unmistakably existed prior to 
service and underwent no increase in severity during service.

3.  The veteran's currently diagnosed right lung granuloma is 
not related to active military service including oil smoke 
exposure.

4.  The veteran's currently diagnosed hypertension is not 
related to active military service or a service-connected 
disability and did not manifest to a compensable degree 
within a year of discharge.  






CONCLUSIONS OF LAW

1.  Sinusitis was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2005). 

2.  A right lung granuloma was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).    

3.  Hypertension was not incurred in or aggravated by active 
military service; nor may it be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The March 2005 Board Remand and the VCAA

In March 2005, the Board remanded the issues on appeal and 
instructed the RO to consider the additional evidence 
submitted by the veteran in January and September of 2004.  
The RO considered the additional evidence, continued denial 
of the claims, and issued a Supplemental Statement of the 
Case (SSOC) in January 2006.  Thus, the Board finds that the 
RO complied with its March 2005 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in June 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate her claims, which information and evidence that 
she was to provide, and which information and evidence that 
VA will attempt to obtain on her behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The RO also explained to the veteran 
that it needed medical evidence showing current treatment for 
her claimed disorders and described additional types of 
medical and nonmedical evidence needed to support her claims.  
The RO further requested that the veteran send the 
information describing additional evidence or the evidence 
itself to the RO within 60 days of the letter.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  Moreover, the RO noted that VA may be 
able to pay the veteran from the date it received her claim 
if the information or evidence was received within one year 
from the date of the letter and VA decided that she was 
entitled to benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that VCAA notice requirements 
include the elements of degree of disability and effective 
date).  Follow-up duty to assist letters were sent in October 
2005 and December 2005.  

The Board observes that the veteran was not advised regarding 
the degree of disability prior to the November 2001 RO rating 
decision denying her claims.  Id.  Nonetheless, such notice 
defect does not harm the veteran because her claims are being 
denied for reasons explained below and no disability rating 
will be assigned.    

Furthermore, the RO provided the veteran with a copy of the 
November 2001 rating decision, the August 2003 Statement of 
the Case (SOC), and the January 2006 SSOC, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and associated them with 
the claims folder.  The RO also afforded the veteran medical 
examinations in July 2003 and January 2006.  Furthermore, the 
veteran's VA treatment records dated from 1998 to 2003 are of 
record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and hypertension 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2005).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2005).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2005).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2005); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

The Board notes that the veteran has repeatedly contended 
that her current sinusitis, right lung granuloma, and 
hypertension are related to military service or to a service-
connected disability; however, the record reflects that she 
does not have the medical expertise necessary to offer a 
competent opinion as to their etiology.  As a result, 
competent medical evidence showing a current disability and a 
causal link to service is required.  

The Board further notes that a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (2005).  Although the veteran served in the Southwest 
Asia region from January 1991 to May 1991, the medical 
evidence shows that her claimed disorders have been medically 
attributed to clinically known diagnosed illnesses and 
service connection may not be predicated on application of 
38 C.F.R. § 3.317.  

 
III.	Analysis

Sinusitis (claimed as respiratory condition) 

As a preliminary matter, the Board notes that the veteran's 
entrance examination report is not of record; however, the 
corresponding report of medical history dated in November 
1990 shows that she acknowledged a history of sinusitis at 
the time of her entrance to active military service.  The 
Board also observes that the veteran previously indicated a 
history of sinusitis on her July 1989 report of medical 
history when enlisting for the Army Reserves National Guard 
(ARNG) and wrote that she was taking a prescription 
antibiotic (i.e., erythromycin) for her sinusitis at that 
time.  Although the July 1989 ARNG examination report reveals 
that the examining physician (R.W.G., M.D.) clinically 
evaluated the veteran's sinuses as normal, he also made 
reference to the veteran's sinusitis on the corresponding 
report of medical history.  In consideration of the 
foregoing, particularly the fact that the veteran was 
apparently prescribed an antibiotic for treatment of her 
sinusitis and Dr. R.W.G. made note of the veteran's sinusitis 
well over a year before entrance to active service, the Board 
finds that the veteran's sinusitis clearly and unmistakably 
existed prior to service and the presumption of soundness 
does not apply.    

Although there is ample medical evidence showing that the 
veteran currently suffers from sinusitis in her VA treatment 
records, there must also be evidence that there was an 
increase in severity during service in order for the veteran 
to be entitled to service connection compensation benefits.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  
The veteran's service medical records, however, show no 
complaints or treatment for sinusitis during service.  
Indeed, the April 1991 examination report contains no 
reference to treatment for sinusitis and notes that the 
veteran's sinuses were clinically evaluated as normal at that 
time.  The corresponding April 1991 report of medical history 
also includes no reference to any problems associated with 
sinusitis.  Furthermore, the May 1991 medical evaluation 
report notes that the veteran denied having a sinus infection 
or cold and made no reference to sinusitis when asked what 
diseases or injuries she had while in the Southwest Asia 
region at that time.  In the absence of evidence tending to 
show an increase in severity, it necessarily follows that 
sinusitis was not aggravated during military service.  

Thus, the Board concludes that service connection for 
sinusitis is not warranted.  



Right Lung Granuloma

The medical evidence of record clearly shows a current 
finding of right lung granuloma.  Specifically, the January 
2006 VA examiner noted a diagnosis of granuloma of the right 
upper lung which was stable in appearance and without noted 
dyspnea.    

Nonetheless, the medical evidence does not show that the 
veteran's current right lung granuloma is related to her 
military service.  The service medical records contain no 
finding of a right lung granuloma and the veteran's chest and 
lungs were clinically evaluated as normal in April 1991.  The 
following month, a medical officer wrote that the veteran was 
exposed to oil smoke during her service in the Southwest Asia 
region.  The January 2006 VA examiner noted a radiological 
film showed development of a granuloma of the right lung that 
appeared to be benign in 1995, which is approximately four 
years after service in the Southwest Asia region and 
discharge from active service.  The Board notes that no 
medical examiner has attributed the granuloma of the right 
upper lung to the veteran's military service including as due 
to oil smoke exposure.  Furthermore, the veteran's 
representative wrote in a February 2006 statement that a 
search of competent medical treatises was essentially 
negative for a correlation between granulomas and exposure to 
oil smoke.  

As there is no medical evidence showing a causal relationship 
between veteran's current right lung granuloma and her 
military service including as due to exposure to oil smoke, 
service connection is denied.  

Hypertension (claimed as secondary to medication for 
sinusitis)

It is clear from the medical evidence of record that the 
veteran currently suffers from hypertension.  Most recently, 
the January 2006 VA examiner noted a diagnosis of 
hypertension.  The VA treatment records also contain multiple 
findings of hypertension.  

Although the veteran contends that her current hypertension 
was caused or aggravated by medication for her sinusitis, the 
veteran's sinusitis has not been determined to be a service-
connected disability for reasons explained above.  The 
veteran does not contend and the evidence does not show that 
hypertension is related to any service-connected disability.  
Thus, service connection for hypertension on a secondary 
basis is not warranted. 

The Board also finds that the veteran is not otherwise 
entitled to service connection for hypertension on either a 
direct or presumptive basis.  The service medical records 
show no complaints, findings, or treatment for hypertension 
or high blood pressure during active military service.  In 
addition, the medical evidence does not show that the 
veteran's hypertension manifested to a compensable level 
within a year of discharge.  Rather, the VA treatment records 
contain no finding of hypertension until approximately 2001 
(i.e., 10 years after the veteran's discharge from active 
service).  Moreover, there is no competent medical opinion 
linking the veteran's hypertension to her active military 
service. 

Based on the foregoing reasons, service connection for 
hypertension is denied.


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
finds, however, that the preponderance of the evidence is 
against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for sinusitis, claimed as respiratory 
condition, is denied.

Service connection for right lung granuloma is denied.

Service connection for hypertension, claimed as secondary to 
medication for sinusitis, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


